Exhibit 10.17

SEVERANCE AGREEMENT

This Agreement is entered into as of the 30th day of November, 2006 (the
“Effective Date”) by and between ImmunoGen, Inc., a Massachusetts corporation
(the “Company”) and Walter A. Blattler, Ph.D. (the “Executive”).

WHEREAS, the Executive is the Executive Vice President, Science and Technology
(“EVP”) of the Company;

WHEREAS, the Company recognizes that the Executive’s service to the Company is
very important to the future success of the Company;

WHEREAS, the Executive desires to enter into this Agreement to provide the
Executive with certain financial protection in the event that his employment
terminates under certain conditions following a change in control of the
Company; and

WHEREAS the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to enter into this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:


1.             DEFINITIONS.


(A)           CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN THAT
EXECUTIVE HAS (I) INTENTIONALLY COMMITTED AN ACT OR OMISSION THAT MATERIALLY
HARMS THE COMPANY; (II) BEEN GROSSLY NEGLIGENT IN THE PERFORMANCE OF EXECUTIVE’S
DUTIES TO THE COMPANY; (III) WILLFULLY FAILED OR REFUSED TO FOLLOW THE LAWFUL
AND PROPER DIRECTIVES OF THE BOARD OR THE CEO; (IV) BEEN CONVICTED OF, OR
PLEADED GUILTY OR NOLO CONTENDRE, TO A FELONY; (V) COMMITTED AN ACT INVOLVING
MORAL TURPITUDE; (VI) COMMITTED AN ACT RELATING TO THE EXECUTIVE’S EMPLOYMENT OR
THE COMPANY INVOLVING, IN THE GOOD FAITH JUDGMENT OF THE BOARD, MATERIAL FRAUD
OR THEFT; (VII) BREACHED ANY MATERIAL PROVISION OF THIS AGREEMENT OR ANY
NONDISCLOSURE OR NON-COMPETITION AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, AS
ALL OF THE FOREGOING MAY BE AMENDED PROSPECTIVELY FROM TIME TO TIME; OR (VIII)
BREACHED A MATERIAL PROVISION OF ANY CODE OF CONDUCT OR ETHICS POLICY IN EFFECT
AT THE COMPANY, AS ALL OF THE FOREGOING MAY BE AMENDED PROSPECTIVELY FROM TIME
TO TIME.

(b)           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events; provided that
“Change in Control” shall be interpreted in a manner, and limited to the extent
necessary, so that it will not cause adverse tax consequences for either party
with respect to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the provisions of Treasury Notice 2005-1, and any successor
statute, regulation and guidance thereto:

(i)            Ownership.  Any “Person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then


--------------------------------------------------------------------------------


outstanding voting securities (excluding for this purpose any such voting
securities held by the Company or its Affiliates (as defined in the Company’s
2006 Employer, Director and Consultant Equity Incentive Plan) or by any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board does not approve; or

(ii)           Merger/Sale of Assets.  (A) A merger or consolidation of the
Company whether or not approved by the Board, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or

(iii)          Change in Board Composition.  A change in the composition of the
Board, as a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of November 11, 2006, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company).


(C)           DISABILITY.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL
MEAN THAT EXECUTIVE (I) IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY
BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN
BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS
PERIOD OF NOT LESS THAN TWELVE (12) MONTHS, OR (II) IS, BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN TWELVE (12) MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF
NOT LESS THAN THREE (3) MONTHS UNDER A COMPANY-SPONSORED GROUP DISABILITY PLAN. 
WHETHER THE EXECUTIVE HAS A DISABILITY WILL BE DETERMINED BY A MAJORITY OF THE
BOARD BASED ON EVIDENCE PROVIDED BY ONE OR MORE PHYSICIANS SELECTED BY THE BOARD
AND APPROVED BY EXECUTIVE, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.


(D)           GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” SHALL
MEAN THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING WITHOUT THE EXECUTIVE’S
CONSENT: (I) A CHANGE IN THE PRINCIPAL LOCATION AT WHICH THE EXECUTIVE PERFORMS
HIS DUTIES FOR THE COMPANY TO A NEW LOCATION THAT IS AT LEAST FORTY (40) MILES
FROM THE PRIOR LOCATION; (II) A MATERIAL CHANGE IN THE EXECUTIVE’S AUTHORITY,
FUNCTIONS, DUTIES OR RESPONSIBILITIES AS EVP OF THE COMPANY, WHICH WOULD CAUSE
HIS POSITION WITH THE COMPANY TO BECOME OF LESS RESPONSIBILITY, IMPORTANCE OR
SCOPE THAN HIS POSITION ON THE DATE OF THIS AGREEMENT OR AS OF ANY SUBSEQUENT
DATE PRIOR TO THE CHANGE IN CONTROL, PROVIDED, HOWEVER, THAT SUCH MATERIAL
CHANGE IS NOT IN CONNECTION WITH THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
BY THE COMPANY FOR CAUSE OR DEATH OR DISABILITY AND FURTHER PROVIDED THAT IT
SHALL NOT BE CONSIDERED A MATERIAL CHANGE IF THE COMPANY BECOMES A SUBSIDIARY OF
ANOTHER ENTITY AND EXECUTIVE CONTINUES TO

2


--------------------------------------------------------------------------------



HOLD THE POSITION OF EVP IN THE SUBSIDIARY; OR (III) A REDUCTION IN THE EVP’S
ANNUAL BASE SALARY OR (IV) A REDUCTION IN THE EVP’S TARGET ANNUAL BONUS AS
COMPARED TO THE TARGET ANNUAL BONUS SET FOR THE PREVIOUS FISCAL YEAR.


2.             TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL
COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE IN EFFECT FOR TWO (2) YEARS;
PROVIDED, HOWEVER, THAT COMMENCING ON SECOND ANNIVERSARY OF THE EFFECTIVE DATE
AND CONTINUING EACH ANNIVERSARY THEREAFTER, THE TERM SHALL AUTOMATICALLY BE
EXTENDED FOR ONE (1) ADDITIONAL YEAR UNLESS, NOT LATER THAN NINE (9) MONTHS
BEFORE THE CONCLUSION OF THE TERM, THE COMPANY OR THE EXECUTIVE SHALL HAVE GIVEN
NOTICE NOT TO EXTEND THE TERM; AND FURTHER PROVIDED, HOWEVER, THAT IF A CHANGE
IN CONTROL SHALL HAVE OCCURRED DURING THE TERM, THE TERM SHALL EXPIRE ON THE
LAST DAY OF THE TWENTY-FOURTH (24TH) MONTH FOLLOWING THE MONTH IN WHICH SUCH
CHANGE IN CONTROL OCCURRED.  NOTICE OF TERMINATION OR TERMINATION OF THIS
AGREEMENT SHALL NOT CONSTITUTE CAUSE OR GOOD REASON (BOTH TERMS AS DEFINED
ABOVE).


3.             TERMINATION; NOTICE; SEVERANCE COMPENSATION.


(A)           IN THE EVENT THAT WITHIN A PERIOD OF TWO (2) MONTHS BEFORE OR TWO
(2) YEARS FOLLOWING THE CONSUMMATION OF A CHANGE IN CONTROL THE COMPANY ELECTS
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT OTHER THAN FOR CAUSE (BUT NOT INCLUDING
TERMINATION DUE TO THE EXECUTIVE’S DISABILITY), THEN THE COMPANY SHALL GIVE THE
EXECUTIVE NO LESS THAN SIXTY (60) DAYS ADVANCE NOTICE OF SUCH TERMINATION (THE
“COMPANY’S NOTICE PERIOD”); PROVIDED THAT THE COMPANY MAY ELECT TO REQUIRE THE
EXECUTIVE TO CEASE PERFORMING WORK FOR THE COMPANY SO LONG AS THE COMPANY
CONTINUES THE EXECUTIVE’S FULL SALARY AND BENEFITS DURING THE COMPANY’S NOTICE
PERIOD.


(B)           IN THE EVENT THAT WITHIN A PERIOD OF TWO (2) MONTHS BEFORE OR TWO
(2) YEARS FOLLOWING THE CONSUMMATION OF A CHANGE IN CONTROL THE EXECUTIVE ELECTS
TO TERMINATE HIS EMPLOYMENT FOR GOOD REASON, THEN THE EXECUTIVE SHALL GIVE THE
COMPANY NO LESS THAN THIRTY (30) DAYS AND NO MORE THAN (60) DAYS ADVANCE NOTICE
OF SUCH TERMINATION (THE “EXECUTIVE’S NOTICE PERIOD”); PROVIDED THAT THE COMPANY
MAY ELECT TO REQUIRE THE EXECUTIVE TO CEASE PERFORMING WORK FOR THE COMPANY SO
LONG AS THE COMPANY CONTINUES THE EXECUTIVE’S FULL SALARY AND BENEFITS DURING
THE EXECUTIVE’S NOTICE PERIOD.  IN ORDER TO EFFECT A TERMINATION FOR GOOD REASON
PURSUANT TO THIS AGREEMENT, THE EXECUTIVE MUST NOTICE HIS INTENT TO TERMINATE
FOR GOOD REASON NOT LATER THAN NINETY (90) DAYS FOLLOWING THE OCCURRENCE OF THE
GOOD REASON.


(C)           IN THE EVENT THAT WITHIN A PERIOD OF TWO (2) MONTHS BEFORE OR TWO
(2) YEARS FOLLOWING THE CONSUMMATION OF A CHANGE IN CONTROL THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY OTHER THAN FOR CAUSE
(BUT NOT INCLUDING TERMINATION DUE TO THE EXECUTIVE’S DEATH OR DISABILITY), OR
BY THE EXECUTIVE FOR GOOD REASON, THEN, CONTINGENT UPON THE EXECUTIVE’S
EXECUTION OF A RELEASE OF CLAIMS AGAINST THE COMPANY IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY (THE “RELEASE”) THE EXECUTIVE SHALL BE ENTITLED TO, IN
ADDITION TO ANY AMOUNTS DUE TO THE EXECUTIVE FOR SERVICES RENDERED PRIOR TO THE
TERMINATION DATE:

3


--------------------------------------------------------------------------------



(I)  THE EXECUTIVE’S TARGET ANNUAL BONUS FOR THE FISCAL YEAR IN WHICH SUCH
TERMINATION OCCURS AT 100% OF SUCH TARGET ANNUAL BONUS, PRO-RATED BY THE NUMBER
OF CALENDAR DAYS IN WHICH THE EXECUTIVE IS EMPLOYED BY THE COMPANY DURING THE
APPLICABLE YEAR, INCLUDING ANY APPLICABLE NOTICE PERIOD WHICH SHALL BE PAID NO
LATER THAN THE TENTH BUSINESS DAY FOLLOWING THE EFFECTIVE DATE OF THE RELEASE;
AND


(II)  A LUMP SUM PAYMENT FROM THE COMPANY IN AN AMOUNT EQUAL TO ONE AND ONE-HALF
(1.5) TIMES THE EXECUTIVE’S HIGHEST ANNUAL SALARY, WHICH SHALL BE PAID NO LATER
THAN THE TENTH BUSINESS DAY FOLLOWING THE EFFECTIVE DATE OF THE RELEASE;


(III)  ALL OUTSTANDING OPTIONS, RESTRICTED STOCK AND OTHER SIMILAR RIGHTS HELD
BY THE EXECUTIVE, WHICH SHALL BECOME ONE HUNDRED PERCENT (100%) VESTED; AND


(IV)  CONTINUATION OF MEDICAL INSURANCE COVERAGE FOR EXECUTIVE AND EXECUTIVE’S
FAMILY, SUBJECT TO COBRA AND SUBJECT TO EXECUTIVE’S PAYMENT OF A PREMIUM CO-PAY
RELATED TO THE COVERAGE THAT IS NO LESS FAVORABLE THAN THE PREMIUM CO-PAY
CHARGED TO ACTIVE EMPLOYEES OF THE COMPANY ELECTING THE SAME COVERAGE, FOR
EIGHTEEN (18) MONTHS FROM THE SEPARATION DATE; PROVIDED, THAT THE COMPANY SHALL
HAVE NO OBLIGATION TO PROVIDE SUCH COVERAGE IF EXECUTIVE FAILS TO ELECT COBRA
BENEFITS IN A TIMELY FASHION OR IF EXECUTIVE BECOMES ELIGIBLE FOR MEDICAL
COVERAGE WITH ANOTHER EMPLOYER.


FOR PURPOSES OF THIS AGREEMENT, “ANNUAL SALARY” SHALL MEAN THE EXECUTIVE’S
ANNUAL BASE SALARY THEN IN EFFECT OR, IF HIGHER, IN EFFECT AT THE TIME OF THE
CHANGE IN CONTROL, EXCLUDING REIMBURSEMENTS AND AMOUNTS ATTRIBUTABLE TO STOCK
OPTIONS AND OTHER NON-CASH COMPENSATION; AND THE “SEVERANCE COMPENSATION” SHALL
MEAN THE COMPENSATION SET FORTH IN (II), (III), AND (IV) ABOVE.


(D)           NOTWITHSTANDING ANY OTHER PROVISION WITH RESPECT TO THE TIMING OF
PAYMENTS, IF, AT THE TIME OF EXECUTIVE’S TERMINATION, EXECUTIVE IS DEEMED TO BE
A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF CODE SECTION 409A, AND ANY
SUCCESSOR STATUTE, REGULATION AND GUIDANCE THERETO) OF THE COMPANY, THEN LIMITED
ONLY TO THE EXTENT NECESSARY TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION
409A, ANY PAYMENTS TO WHICH EXECUTIVE MAY BECOME ENTITLED UNDER THIS AGREEMENT
WHICH ARE SUBJECT TO CODE SECTION 409A (AND NOT OTHERWISE EXEMPT FROM ITS
APPLICATION) WILL BE WITHHELD UNTIL THE FIRST (1ST) BUSINESS DAY OF THE SEVENTH
(7TH) MONTH FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, AT WHICH TIME
EXECUTIVE SHALL BE PAID AN AGGREGATE AMOUNT EQUAL TO THE ACCUMULATED, BUT
UNPAID, PAYMENTS OTHERWISE DUE TO EXECUTIVE UNDER THE TERMS OF THIS AGREEMENT.


(E)           IF ANY PAYMENT OR BENEFIT EXECUTIVE WOULD RECEIVE UNDER THIS
AGREEMENT, WHEN COMBINED WITH ANY OTHER PAYMENT OR BENEFIT EXECUTIVE RECEIVES
PURSUANT TO A CHANGE IN CONTROL (“PAYMENT”) WOULD (I) CONSTITUTE A “PARACHUTE
PAYMENT” WITHIN THE MEANING OF CODE SECTION 280G, AND (II) BUT FOR THIS
SENTENCE, BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (THE
“EXCISE TAX”), THEN SUCH PAYMENT SHALL BE EITHER (X) THE FULL AMOUNT OF SUCH
PAYMENT OR (Y) SUCH LESS AMOUNT AS WOULD RESULT IN NO PORTION OF THE PAYMENT
BEING SUBJECT TO THE EXCISE TAX, WHICHEVER OF THE FOREGOING AMOUNTS, TAKING INTO
ACCOUNT THE APPLICABLE FEDERAL, STATE, AND LOCAL EMPLOYMENTS TAXES, INCOME
TAXES, AND THE EXCISE TAX RESULTS IN EXECUTIVE’S RECEIPT, ON AN AFTER-TAX BASIS,
OF THE GREATER AMOUNT OF THE PAYMENT, NOTWITHSTANDING THAT ALL OR SOME PORTION
OF THE PAYMENT MAY BE SUBJECT TO THE

4


--------------------------------------------------------------------------------



EXCISE TAX.  THE EXECUTIVE SHALL BE ALLOWED TO SPECIFY WHICH PAYMENT(S) OR
BENEFIT(S) SHALL BE REDUCED IF NECESSARY TO IMPLEMENT THIS SECTION AND AVOID THE
EXCISE TAX APPLICATION.  THE COMPANY SHALL PROVIDE THE EXECUTIVE WITH SUFFICIENT
INFORMATION TO MAKE SUCH DETERMINATION AND TO FILE AND PAY ANY REQUIRED TAXES.


4.             NO DUPLICATION OF COMPENSATION.  THE SEVERANCE COMPENSATION SHALL
REPLACE, AND BE PROVIDED IN LIEU OF, ANY SEVERANCE OR SIMILAR COMPENSATION THAT
MAY BE PROVIDED TO THE EXECUTIVE UNDER ANY OTHER AGREEMENT OR ARRANGEMENT IN
RELATION TO TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT THIS PROHIBITION
AGAINST DUPLICATION SHALL NOT BE CONSTRUED TO OTHERWISE LIMIT THE EXECUTIVE’S
RIGHTS TO PAYMENTS OR BENEFITS PROVIDED UNDER ANY PENSION PLAN (AS DEFINED IN
SECTION 3(2) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED), DEFERRED COMPENSATION, STOCK, STOCK OPTION OR SIMILAR PLAN SPONSORED
BY THE COMPANY.


5.             NO MITIGATION.  IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
TERMINATES FOLLOWING A CHANGE IN CONTROL, THE EXECUTIVE IS NOT REQUIRED TO SEEK
OTHER EMPLOYMENT OR TO ATTEMPT IN ANY WAY TO REDUCE ANY AMOUNTS PAYABLE TO THE
EXECUTIVE BY THE COMPANY PURSUANT TO SECTION 3 OR SECTION 15.  EXCEPT AS SET
FORTH IN SECTION 4, THE AMOUNT OF ANY PAYMENT OR BENEFIT PROVIDED FOR IN THIS
AGREEMENT SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE AS
THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET
AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY, OR
OTHERWISE.


6.             CONFIDENTIALITY, NON-COMPETITION, AND ASSIGNMENT OF INVENTIONS. 
THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT ARE CONTINGENT UPON THE
EXECUTIVE’S EXECUTION OF THE COMPANY’S PROPRIETARY INFORMATION, INVENTIONS, AND
COMPETITION AGREEMENT (THE “PROPRIETARY INFORMATION AGREEMENT”).  THE PARTIES
AGREE THAT THE OBLIGATIONS SET FORTH IN THE PROPRIETARY INFORMATION AGREEMENT
SHALL SURVIVE TERMINATION OF THIS AGREEMENT AND TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, REGARDLESS OF THE REASON FOR SUCH TERMINATION.


7.             ENFORCEABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE
DEEMED INVALID OR UNENFORCEABLE AS WRITTEN, THIS AGREEMENT SHALL BE CONSTRUED,
TO THE GREATEST EXTENT POSSIBLE, OR MODIFIED, TO THE EXTENT ALLOWABLE BY LAW, IN
A MANNER WHICH SHALL RENDER IT VALID AND ENFORCEABLE.  NO INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION CONTAINED HEREIN SHALL AFFECT ANY OTHER
PORTION OF THIS AGREEMENT.


8.             NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ANY
NOTICE REQUIRED OR PERMITTED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DELIVERED AS FOLLOWS WITH NOTICE DEEMED GIVEN AS INDICATED: (I) BY PERSONAL
DELIVERY WHEN DELIVERED PERSONALLY; (II) BY OVERNIGHT COURIER UPON WRITTEN
VERIFICATION OF RECEIPT; (III) BY TELECOPY OR FACSIMILE TRANSMISSION UPON
ACKNOWLEDGMENT OF RECEIPT OF ELECTRONIC TRANSMISSION; OR (IV) BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, UPON VERIFICATION OF RECEIPT. 
NOTICES TO EXECUTIVE SHALL BE SENT TO THE LAST KNOWN ADDRESS IN THE COMPANY’S
RECORDS OR SUCH OTHER ADDRESS AS EXECUTIVE MAY SPECIFY IN WRITING.  NOTICES TO
THE COMPANY SHALL BE SENT TO THE COMPANY’S CHAIRMAN AND LEAD DIRECTOR OR TO SUCH
OTHER COMPANY REPRESENTATIVE AS THE COMPANY MAY SPECIFY IN WRITING.


9.             CLAIMS FOR BENEFITS.  ALL CLAIMS BY THE EXECUTIVE FOR BENEFITS
UNDER THIS AGREEMENT SHALL BE DIRECTED TO AND DETERMINED BY THE BOARD AND SHALL
BE IN WRITING.  ANY DENIAL BY THE BOARD OF A CLAIM FOR BENEFITS UNDER THIS
AGREEMENT SHALL BE DELIVERED TO THE EXECUTIVE IN WRITING AND SHALL SET FORTH

5


--------------------------------------------------------------------------------



THE SPECIFIC REASONS FOR THE DENIAL AND THE SPECIFIC PROVISIONS OF THIS
AGREEMENT RELIED UPON.  THE BOARD SHALL AFFORD A REASONABLE OPPORTUNITY TO THE
EXECUTIVE FOR A REVIEW OF THE DECISION DENYING A CLAIM AND SHALL FURTHER ALLOW
THE EXECUTIVE TO APPEAL TO THE BOARD A DECISION OF THE BOARD WITHIN SIXTY (60)
DAYS AFTER NOTIFICATION BY THE BOARD THAT THE EXECUTIVE’S CLAIM HAS BEEN DENIED.


10.           MODIFICATIONS AND AMENDMENTS.  THE TERMS AND PROVISIONS OF THIS
AGREEMENT MAY BE MODIFIED OR AMENDED ONLY BY WRITTEN AGREEMENT EXECUTED BY THE
COMPANY AND THE EXECUTIVE.  THE COMPANY AND THE EXECUTIVE AGREE THAT THEY WILL
JOINTLY EXECUTE AN AMENDMENT TO MODIFY THIS AGREEMENT TO THE EXTENT NECESSARY TO
COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A, OR ANY SUCCESSOR STATUTE,
REGULATION AND GUIDANCE THERETO; PROVIDED THAT NO SUCH AMENDMENT SHALL INCREASE
THE TOTAL FINANCIAL OBLIGATION OF THE COMPANY UNDER THIS AGREEMENT.


11.           WAIVERS AND CONSENTS.  THE TERMS AND PROVISIONS OF THIS AGREEMENT
MAY BE WAIVED, OR CONSENT FOR THE DEPARTURE THEREFROM GRANTED, ONLY BY A WRITTEN
DOCUMENT EXECUTED BY THE PARTY ENTITLED TO THE BENEFITS OF SUCH TERMS OR
PROVISIONS.  NO SUCH WAIVER OR CONSENT SHALL BE DEEMED TO BE OR SHALL CONSTITUTE
A WAIVER OR CONSENT WITH RESPECT TO ANY OTHER TERMS OR PROVISIONS OF THIS
AGREEMENT, WHETHER OR NOT SIMILAR.  EACH SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH IT WAS
GIVEN, AND SHALL NOT CONSTITUTE A CONTINUING WAIVER OR CONSENT.


12.           BINDING EFFECT; ASSIGNMENT.  THE AGREEMENT WILL BE BINDING UPON
AND INURE TO THE BENEFIT OF (A) THE HEIRS, EXECUTORS AND LEGAL REPRESENTATIVES
OF THE EXECUTIVE UPON THE EXECUTIVE’S DEATH AND (B) ANY SUCCESSOR OF THE
COMPANY.  ANY SUCH SUCCESSOR OF THE COMPANY WILL BE DEEMED SUBSTITUTED FOR THE
COMPANY UNDER THE TERMS OF THE AGREEMENT FOR ALL PURPOSES.  FOR THIS PURPOSE,
“SUCCESSOR” MEANS ANY PERSON, FIRM, CORPORATION OR OTHER BUSINESS ENTITY WHICH
AT ANY TIME, WHETHER BY PURCHASE, MERGER OR OTHERWISE, DIRECTLY OR INDIRECTLY
ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY. 
NONE OF THE RIGHTS OF THE EXECUTIVE TO RECEIVE ANY FORM OF COMPENSATION PAYABLE
PURSUANT TO THE AGREEMENT MAY BE ASSIGNED OR TRANSFERRED EXCEPT BY WILL OR THE
LAWS OF DESCENT AND DISTRIBUTION.  ANY OTHER ATTEMPTED ASSIGNMENT, TRANSFER,
CONVEYANCE OR OTHER DISPOSITION OF THE EXECUTIVE’S RIGHT TO COMPENSATION OR
OTHER BENEFITS WILL BE NULL AND VOID.


13.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAW PRINCIPLES THEREOF.


14.           JURISDICTION AND SERVICE OF PROCESS.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS OR OF THE UNITED STATES OF AMERICA FOR THE
DISTRICT OF MASSACHUSETTS.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.


15.           ATTORNEYS’ FEES.  THE COMPANY SHALL PAY TO THE EXECUTIVE ALL LEGAL
FEES AND EXPENSES INCURRED BY THE EXECUTIVE IN DISPUTING IN GOOD FAITH ANY ISSUE
HEREUNDER RELATING TO THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, IN SEEKING
IN GOOD FAITH TO OBTAIN OR ENFORCE ANY BENEFIT OR RIGHT

6


--------------------------------------------------------------------------------



PROVIDED BY THIS AGREEMENT.  SUCH PAYMENTS SHALL BE MADE WITHIN FIVE (5)
BUSINESS DAYS AFTER DELIVERY OF THE EXECUTIVE’S WRITTEN REQUESTS FOR PAYMENT
ACCOMPANIED WITH SUCH EVIDENCE OF FEES AND EXPENSES INCURRED AS THE COMPANY
REASONABLY MAY REQUIRE.


16.           WITHHOLDING.  THE COMPANY IS AUTHORIZED TO WITHHOLD, OR TO CAUSE
TO BE WITHHELD, FROM ANY PAYMENT OR BENEFIT UNDER THE AGREEMENT THE FULL AMOUNT
OF ANY APPLICABLE WITHHOLDING TAXES.


17.           TAX CONSEQUENCES.  THE COMPANY DOES NOT GUARANTEE THE TAX
TREATMENT OR TAX CONSEQUENCES ASSOCIATED WITH ANY PAYMENT OR BENEFIT ARISING
UNDER THIS AGREEMENT.


18.           ACKNOWLEDGMENT.  THE EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE
OPPORTUNITY TO DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM HIS PRIVATE
ATTORNEY, HAS HAD SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THE AGREEMENT, AND IS KNOWINGLY AND
VOLUNTARILY ENTERING INTO THE AGREEMENT.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

IN WITNESS WHEREOF, the parties have executed and delivered this Severance
Agreement as of the day and year first above written.

 

COMPANY:

 

 

 

IMMUNOGEN, INC.

 

 

 

 

 

 

Daniel M. Junius

 

Chief Financial Officer and

 

Executive Vice President, Finance

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

Walter A. Blattler, Ph.D.

 

7


--------------------------------------------------------------------------------